Citation Nr: 0505367	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-32 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

2.  Entitlement to service connection for ulcer.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for malnutrition.  


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The appellant had recognized service from December 1944 to 
March 1946.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In a May 2004 letter, the appellant clarified that he did not 
want to have a representative before the Board; rather, his 
"appointed representative will only represent me here in the 
Philippines."  



FINDINGS OF FACT

1.  The appellant did not receive treatment in service for 
lung problems or PTB, nor is there acceptable evidence 
diagnosing the appellant as having PTB within three years of 
separation.

2.  The record contains no evidence of current diagnoses of 
anemia, ulcer, or malnutrition, nor in-service manifestation 
of these conditions.



CONCLUSIONS OF LAW

1.  PTB, anemia, and ulcer were not incurred in service, nor 
may it be so presumed.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309  (2004).

2.  Malnutrition was not incurred in service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

VA fulfilled its duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim in a November 2002 letter.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter noted the appellant's pending 
claims for service connection, and provided the substantive 
standard to validate that type of claim.  Additionally, VA 
indicated which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  Although the letter advised 
the appellant to respond with any new evidence in support of 
his claims within 30 days, he was further notified that 
evidence submitted within a year would be considered.  In 
fact, all evidence received in the interim has been accepted 
and considered.

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), continued to recognize that typically a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the November 2002 letter was issued before the April 
2003 rating decision.  Additionally, the appellant was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, the RO received 
records from the appellant's military service.  The record 
also contains various x-ray reports from the Veterans 
Memorial Medical Center (VMMC), the Caloocan Polyclinic & X-
Ray Center, and The Perlas Polyclinic.  Additionally, the 
record contains two lay statements concerning the appellant's 
service and his sicknesses.  It is noted that the appellant 
initially referred to records at the VMMC in response to the 
VCAA notification letter.  He did not, however, identify what 
he was treated for there.  Following the rating decision, the 
appellant submitted various records concerning PTB from the 
VMHC.  He did not thereafter indicated that the VMMC had 
outstanding records relevant to his claim.  As such, VA 
discharged its duty to obtain evidence on the appellant's 
behalf.    

A VA examination is not necessary in this case.  Unlike the 
recent case from the Court, Duenas v. Principi, 18 Vet. App. 
512 (2004), there are no indications in the appellant's 
service medical records of the disabilities for which he 
seeks service connection, there is no indication of symptoms 
from the time of service for anemia, ulcer, or malnutrition, 
and the record lacks evidence that the appellant even has a 
current disability for anemia, ulcer, or malnutrition.  The 
record is sufficient for a decision.  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I.  Facts

The military service records contain several processing forms 
concerning the appellant.  An Affidavit for Philippine Army 
Personnel noted under the section for "chronological record 
of wounds and illness incurred" that the appellant had 
"none."  A discharge examination noted that the appellant 
had no lung abnormality, and that he had no significant 
diseases, wounds, or injuries.  All major physical systems 
were identified as normal.  

The appellant submitted a 1991 VMMC x-ray examination that he 
had PTB, minimal. A 1992 radiology report showed, compared 
with a 1991 x-ray, an unchanged status of parenchymal 
infiltrates, with an impression of PTB minimal, stable.  A 
December 1993 x-ray from the VMMC showed PTB minimal stable.  
A March 2000 radiographic report from the VMMC compared a 
2000 chest image with a 1999 chest image, and found 
essentially the same chest findings of pulmonary fibrosis, 
both upper lungs, pulmonary emphysema, and atheromatous 
aorta.  A December 2000 report from the Caloocan Polyclinic & 
X-Ray Center rendered an impression of pneumo-hydrothorax, 
left, minimal PTB, right upper lobe, probably active, and 
atheromatous aorta.  A September 2003 radiological report 
from The Perlas Polyclinic showed PTB, minimal, bilateral.  

The appellant submitted two affidavits from persons who knew 
the appellant during World War II military service.  The 
first affiant noted that while in the mountains, he noticed 
that the appellant's cough became worse and the appellant 
told the affiant he had PTB.  The affiant stated that the 
appellant's attack of ulcer, anemia, and malnourishment were 
incurred in service.  

The second affiant stated that he observed the appellant's 
heavy coughs after heavy rains, and that the cough became 
worse.  The affiant was sure the appellant's sickness was 
PTB, because of saliva coming from his mouth with 
bloodstains.  

The appellant stated in various submissions that during his 
military service he did not have access to medical care.  
Also, during his discharge examination, the appellant did not 
relate to the examiner all of his sicknesses because he 
wanted to return to his family.  

III.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service of 90 days or more during a period of war and the 
chronic diseases of PTB, anemia, and ulcer become manifest to 
a degree of 10 percent within three years (for PTB) and one 
year (for anemia and ulcer) from date of termination of 
service, such disease shall be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113.  A 
diagnosis of active pulmonary tuberculosis by a private 
physician to show the disease was initially manifested after 
discharge from active service must be confirmed by acceptable 
clinical, X-ray, or laboratory studies, or by findings of 
active tuberculosis based on acceptable hospital observation 
or treatment.  38 C.F.R. § 3.374(c).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

III.  Analysis

PTB

The appellant's records from service do not contain any 
evidence of treatment for lung problems.  The record 
illustrates that at separation the appellant had no 
documented lung problems, and particularly there was no 
service diagnosis of PTB.  

Examination of presumptive service connection is warranted 
because the appellant has submitted x-ray evidence (albeit 
from the 1990s) with an impression of a chronic disease, that 
is PTB, listed in 38 C.F.R. § 3.309.  According to 
regulation, PTB must become manifest to a degree of 10 
percent within three years from date of termination of 
service, and, be confirmed by acceptable clinical, x-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  

In addition, though the lay statements of record offer an 
eyewitness account of the appellant's visible symptoms of a 
cough and blood in his saliva, those accounts cannot 
substitute for a confirming diagnosis of PTB either during 
service or within the three-year presumptive period.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that laypersons are not qualified to render medical opinions 
regarding the etiology of disabilities).  Service connection 
for PTB, whether direct or presumptive, cannot be granted 
based on eyewitness statements alone.  Tubianosa v. 
Derwinksi, 3 Vet. App. 181 (1992).  

Because there is no probative evidence connecting any current 
PTB to service, and the earliest documentation of PTB 
occurred many decades after service, the evidence is against 
the claim of service connection.  As such, the benefit of the 
doubt doctrine is not for application.  

Anemia, Ulcer, Malnutrition

In order to establish service connection for the claimed 
disorder, the following must be present:  Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Here, there is no evidence of any of the three elements of 
service connection.  Particularly, the record does not 
contain evidence of a current disability for anemia, an 
ulcer, or malnutrition.  Currently suffering from the 
disability that is identified as having occurred in service 
is a crucial element that must be shown for that disability 
to be service-connected.  38 U.S.C.A. § 1110.  Also, the 
records from the appellant's military service are negative 
for problems related to anemia, ulcer, and malnutrition, nor 
is there any evidence that the chronic diseases of anemia and 
ulcer manifested within the presumptive period.  As the 
record lacks evidence to support the issues of a current 
disability or in-service incurrence, the claims are not 
entitled to the benefit of the doubt.




ORDER

Entitlement to service connection for pulmonary tuberculosis 
(PTB) is denied.

Entitlement to service connection for ulcer is denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for malnutrition is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


